Appeal by the defendant from a judgment of the Supreme Court, Kings County (Finnegan, J.), rendered July 9, 1984, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Upon a review of the record we find no basis to warrant interference with the factual determinations made at the defendant’s combined Mapp and Huntley hearing. The hearing court resolved the issue of credibility against the defendant based upon its opportunity to assess the demeanor of the witnesses and to weigh the testimony first hand (see, People v Armstead, 98 AD2d 726; People v Vail, 90 AD2d 917). Mollen, P. J., Weinstein, Lawrence and Kunzeman, JJ., concur.